Citation Nr: 1543341	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to a compensable initial rating for residuals of recurrent staph infections.

2.  Entitlement to an initial rating higher than 10 percent for a scar of the lower scalp secondary to recurrent staph infections.

3.  Entitlement to a compensable initial rating for scars of the upper back secondary to recurrent staph infections.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1966 to October 1974 and from January 1975 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board remanded this claim in April 2011, in November 2013, and in January 2015 for additional development.

The rating code directs that recurrent staph infections should be rated pursuant to dermatitis, scarring, or disfigurement, and therefore, as stated on the title page, the Board will also adjudicate whether an increased rating is warranted for the Veteran's service-connected associated scars.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's staph infections or residuals thereof have covered less than 5 percent of the entire body affected or exposed area, and have not required intermittent systemic therapy.

2.  Throughout the appeal period, the Veteran's residual scar of the lower scalp secondary to recurrent staph infections has not been characterized of more than one characteristic of disfigurement, or of visible or palpable tissue loss or gross distortion or asymmetry of one feature, nor has it been unstable or painful.

3.  Throughout the appeal period, the Veteran's residual scars of the lower back secondary to recurrent staph infections have not been deep or nonlinear, unstable, or painful.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable rating for the Veteran's recurrent staph infections have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code (DC) 7820 (2015).

2.  The criteria for a compensable rating for a residual scar of the lower scalp secondary to recurrent staph infections have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DCs 7800, 7804, 7805 (2015).

3.  The criteria for a rating in excess of 10 percent for residual scars of the lower back secondary to recurrent staph infections have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DCs 7801, 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has appealed with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
 § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, the Veteran's claim was granted and the initial rating was assigned in the April 2009 decision on appeal.  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  

This appeal was remanded in April 2011, in November 2013, and in January 2015 for additional development.  There has been substantial compliance with the previous remands.  Specifically, following each remand, a VA examination was obtained addressing the current severity of the Veteran's staph infections and residuals thereof.  The 2013 and 2015 remands directed the RO to schedule the Veteran for a VA examination to be held during an active phase of the Veteran's staph infection.  There is no indication, however, that the Veteran has experienced an active staph infection since 2008.  While the Veteran has variously stated that he experiences irritations to his nose, scalp, arms, and legs, he has not identified an active phase nor do the medical records show that he has sought treatment for an active staph infection.  On all three VA examinations obtained, no active staph infection was identified.  For these reasons, the Board finds that there has been substantial compliance with the previous remands and further examination is not indicated.

The Veteran was also provided with a hearing related to his present claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the hearing complied with the holding of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of recurrent staph infections are rated under the provisions of Diagnostic Code 7820.  Pursuant to this criteria, infections of the skin (including bacterial, fungal, viral, treponemal, and parasitic diseases) are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability.

Diagnostic Code 7800 addresses scars of the head, face, or neck.  A 10 percent rating is warranted when the Veteran experiences one of the following characteristics of disfigurement: scar of 5 inches or more (13 or more cm.) in length; scar at least one quarter inch (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature of set of features, or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7801 concerns deep and nonlinear scars.  A 10 percent evaluation is warranted for a deep and nonlinear scar that encompasses an area or areas of at least 6 square inches but less than 12 square inches. 

Diagnostic Code 7802 concerns scars that are superficial and nonlinear.  A 10 percent rating is warranted for a superficial and nonlinear scar that involves an area or areas of 144 square inches or greater. 

Diagnostic Code 7804 provides for a 10 percent evaluation for a scar that is unstable or painful. 

Diagnostic Code 7805 instructs the rater to evaluate any other disabling effects not considered under Diagnostic Codes 7800-7804 under an appropriate code.

Diagnostic Code 7806 is used to evaluate dermatitis or eczema.  The rating criteria provide for evaluation based upon the frequency of treatment and the percentage of the body that is affected by the disability.  A noncompensable evaluation contemplates less than five percent of the entire body or less than five percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  A 10 percent evaluation is warranted for cases with at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Veteran contends that his staph infections cause him to be more vulnerable to other diseases.

VA treatment records reflect that in February 2008, the Veteran experienced a staph flare with swelling to the left eyelid treated with antibiotics.  He had had previous MRSA infections including bacteremia in January 2007 and a scalp abscess in August 2007.

On February 2009 VA examination, the Veteran reported that the most recent infection was to the eye in February 2008.  Since that time, he had not had any recurrent treatment or medications or infection.  On physical examination, his skin did not show any active lesions or evidence of infection.  

On June 2011 VA examination, the Veteran reported that in April 2010, he was seen for impacted ear cerumen.  He had not had any recurrent staph infections.  Physical examination revealed no active infection.  There was a single 1.3 centimeter flat hypopigmented scar on his left lower scalp that had been the site of a previous abscess drainage.  The scar was nontender to palpation and the skin was stable.  It was superficial and caused no limitation of function.  0% of the Veteran's body showed evidence of staph infection.

On January 2014 VA examination, the Veteran was diagnosed with MRSA infection and eczema.  There were no systemic manifestations of the disease.  The Veteran had not been treated with oral or topical medications in the past 12 months for this condition.  Physical examination showed that the total percentage of the body affected by the Veteran's eczema was less than 5%.  There was eczema of the right ear that was rough and measured six millimeters.  The Veteran had one scar at the left posterior scalp that measured 2.0 x 1.5 centimeters.  The scar was not painful or unstable.  There was disfigurement of the surface contour depressed to palpation.  By a September 2014 addendum, the examiner reviewed the VA treatment records and previous VA examinations and determined that the Veteran's skin disability was not manifested by exfoliation, exudation or itching involving an exposed surface or extensive area, any other disfigurement or functional loss or any other systemic or nervous manifestations or ulcerations, or caused impairment to employability.

On March 2015 VA examination, the Veteran was diagnosed with staph infection, skin.  He reported recurrent staph infection, most recently hospitalized in 2006.  Since then, he reported infections on his upper back and face.  In the previous year, the Veteran had used hydrogen peroxide to treat his skin condition six weeks or more, but not constantly.  He had not used any oral medication.  There had been no debilitating or non debilitating episodes in the previous year.  There was no evidence of lesions on his body.  The Veteran was also diagnosed with residual scars, mid upper back that measured 1.5 centimeters, 1 centimeter, and 1.5 centimeters, respectively.  There was no disfigurement to the head, face, or neck.  There were no physical findings related to the scars, such as pain or instability.

In this case, the Board finds that a compensable rating for the Veteran's residuals of recurrent staph infections is not warranted.  Consistently on VA examination, less than 5 percent of the entire body or exposed area was affected by the Veteran's disability.  Moreover, he has not used systemic therapy to treat his skin disability during the appeal period.  Rather, he has applied benzol peroxide.  Therefore, a compensable rating pursuant to DC 7806 is not warranted.

With regard to scarring, the Veteran is already in receipt of a 10 percent rating for his scar of the lower scalp because the scar displayed one character of disfigurement.  More than one character of disfigurement has not been shown.  Additionally that scar, as well as the scars to his lower back, does not meet the criteria for a higher rating pursuant to DCs 7801, 7802, 7804, or 7805.  The scars are not deep, nonlinear, or painful, nor do they cover an area of 144 square inches.  They do not affect his activities of daily living or his employment.  

III.  Other Considerations

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has not stated, and the evidence does not suggest, that he is unemployable due to his service-connected disabilities.  

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.  While the Veteran contends that his staph infection is always present and causes him to be more vulnerable to illness, evidence of such contentions has not been demonstrated during the appeal period.  The discussion above reflects that the symptoms of the Veteran's disabilities as they are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic codes but those symptoms have not been shown.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule, to include the notations and findings of functional loss by the respective VA examiners.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 
The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

A compensable rating for the Veteran's recurrent staph infections is denied.

A compensable rating for a residual scar of the lower scalp due to recurrent staph infections is denied.

A rating in excess of 10 percent for residual scars of the lower back due to recurrent staph infections is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


